Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/738,415 has claims 1-29 pending filed on 01/09/2020; there are 3 independent claim and 26 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 16/738,415. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 01/09/2020 are accepted for examination purposes
Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated July 16 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                    
(f) ELEMENT IN CLAIM FOR A COMBINATION. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: component in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-21 and 23-29 are rejected under 35 U.S.C. 101 because the claimed  invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identify a chunk of records in a secondary database; send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able; receive a response to the message from the primary database; and delete each record of the chunk of records from the secondary database that the message indicated was delete-able.
The limitations of the claim recites identify a chunk of records in a secondary database, send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able; receive a response to the message from the primary database; and delete each record of the chunk of records from the secondary database that the message indicated was delete-able; under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily identify chunk of records, send a message to a database to get confirmation about the deleted or delete-able records, upon receiving the response, delete each record of the chunk of records from the secondary database that the message indicated was delete-able.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. There are no additional elements in the claim limitations that improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
The independent claims 12 and 23 has similar limitations as claim 1, the claims 12 and 23 are rejected for the reasons specified supra for the independent claim 1.
As per claims 2-10 depend directly or indirectly on the independent claim 1 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps of the apparatus of the claim 1 “identify a second chunk of records in a secondary database; send a second message to a primary database that identifies the second chunk of records and asks whether any records of the second chunk of records are delete-able; receive a second response to the message from the primary database, the response indicating which records of the chunk records are delete-able; and delete each record of the second chunk of records from the secondary database that the second message indicated was delete-able”, the claim 3 states additional steps of the apparatus of the claim 2 “repeat the sending of messages to the primary database for different chunks of records in the secondary database; and the deleting of records from the secondary database that responses to the messages indicated where delete-able to determine respective keep/delete status of the secondary database’s records”, claim 4 states additional steps of the apparatus of claim 3 “send a next message to the primary database after records identified in a response to an earlier message have been deleted; send a next message to the primary database only after a response to one of a maximum permitted number of multiple in-flight messages has been received”, the claim 5 states additional steps of the apparatus of the claim 3 “change the rate at which the messages are sent based on the primary database’s usage”,  the claim 6 states additional steps for the apparatus of the claim 3 “change the number of records identified in the messages based on the primary database’s usage”, the claim 7 states additional steps for the apparatus of the claim 1 “in another message sent to the primary database, confirm deletion from the secondary database of each record of the chunk of records the message indicated was delete-able”, the claim 8 states additional steps for the apparatus of the claim 7  “wherein the another message is a subsequent message that identifies a second chunk of records and asks whether any records of the second chunk of records are delete-able”, the claim 9 states additional steps for the apparatus of the claim 1 “wherein at least one of the records that the response did not indicate was delete-able had associated meta-data in the primary database that indicated that the at least one of the records was deleted or delete-able when the response was generated; and wherein, the associated meta-data was not present in a main memory of a computer that executed a software thread that determined which ones of the records of the chunk were to be identified in the response as being delete-able”, the claim 10 states additional steps for the apparatus of the claim 9 “wherein the system memory keeps pages of meta-data for records in the primary database that indicate for each of the records whether the record is at least one of: deleted; delete-able, and wherein, at any time, only a subset of the records within the primary database are able to have their meta-data on a page in the system memory”.
The dependent claims 13-21 have similar limitations as dependent claims 2-10  and the dependent claims 24-29 have similar limitations as dependent claims 2-7. Thus, the claims 13-21 and 24-29 are rejected for the reasons specified supra for the dependent claims 2-10 respectively.
Therefore, the claims 1-10, 12-21 and 23-29 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, 12-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neall et al (US PGPUB 20190095297) in view of Lashley et al (US PGPUB 20090019094). 

As per claim 1:
Neall teaches:
“An apparatus, comprising” (Paragraph [0090] (a computer system includes))
 “a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “identify a chunk of records in a secondary database” (Paragraph [0040] (data block(s) are also referenced and/or otherwise identified/identifiable in the nologging redo records which were sent to the standby database (secondary database) server))
 “receive a response to the message from the primary database, the response indicating which records of the chunk records are delete-able” (Paragraph [0030] (received at the active standby database server, any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“delete each record of the chunk of records from the secondary database that the message indicated was delete-able” (Paragraph [0049] and Paragraph [0050] (a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Neall does not EXPLICITLY disclose: send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able. 
However, Lashley teaches:
“send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able” (Paragraph [0032] (the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall and Lashley for “send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able” as it provides a redirected update mechanism for a secondary database system used to provide redundancy for a primary database system (Lashley, Paragraph [0018]).  
Therefore, it would have been obvious to combine Neall and Lashley.

As per claim 2:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
“identify a second chunk of records in a secondary database” (Paragraph [0033] and Paragraph [0040] (one or more data block(s) oir a range of data blocks (a second chunk of records) are also referenced and/or otherwise identified/identifiable in the nologging redo records which were sent to the standby database (secondary database) server))
 “receive a second response to the message from the primary database, the response indicating which records of the chunk records are delete-able” (Paragraph [0030] (received at the active standby database server, one or more redo records describing any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“delete each record of the second chunk of records from the secondary database that the second message indicated was delete-able” (Paragraph [0049] and Paragraph [0050] (a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received for one or more data blocks (second chunk of records) is identified and applied to update the standby database)).
Also, Lashley teaches:
“send a second message to a primary database that identifies the second chunk of records and asks whether any records of the second chunk of records are delete-able” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more  records (second chunk of records) to update and then send a message (second message) to the primary system specifying which records to modify)).

As per claim 3:
Neall and Lashley teach the apparatus as specified in the parent claim 2 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
“and the deleting of records from the secondary database that responses to the messages indicated where delete-able to determine respective keep/delete status of the secondary database’s records” (Paragraph [0049] and Paragraph [0050] (a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received for one or more data blocks is identified and applied to update the standby database)).
Also, Lashley further teaches:
“repeat the sending of messages to the primary database for different chunks of records in the secondary database” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more  records to update and then send a message to the primary system specifying which records to modify)).

As per claim 4:
Neall and Lashley teach the apparatus as specified in the parent claim 3 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory)).
Also, Lashley further teaches:
“as part of the repeating performing at least one of” (Paragraph [0042] (a  session control block may manage a plurality of sessions)).
“send a next message to the primary database after records identified in a response to an earlier message have been deleted” (Paragraph [0052] (send a message or acknowledgment to secondary server when the synchronization point is reached by the primary server))
“send a next message to the primary database only after a response to one of a maximum permitted number of multiple in-flight messages has been received” (Paragraph [0052] (the secondary server may set a checkpoint at the end of a particular transaction, after completing processing of operations associated with the transaction, the primary server  may send the acknowledgment to the secondary server which may stall normal operation  at secondary server until the acknowledgement is received)).

As per claim 5:
Neall and Lashley teach the apparatus as specified in the parent claim 3 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “change the rate at which the messages are sent based on the primary database’s usage” (Paragraph [0061] (the relevant actions may be taken when the load rate into the primary database is greater than the network bandwidth that can send the data blocks, or the standby database can handle)).

As per claim 6:
Neall and Lashley teach the apparatus as specified in the parent claim 3 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “change the number of records identified in the messages based on the primary database’s usage” (Paragraph [0062] (the load process may automatically transition to the logging mode and generate logging redo records  for all data blocks that have not received acknowledgement that they have been written/applied to the standby database and some data blocks that have just been sent to the standby database may be re-logged again (change the number of records))).

As per claim 7:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “in another message sent to the primary database, confirm deletion from the secondary database of each record of the chunk of records the message indicated was delete-able” (Paragraph [0057] (standby database has received and applied the data (deletion) and sent an acknowledgement back (confirm deletion) to the primary database))).

As per claim 8:
Neall and Lashley teach the apparatus as specified in the parent claim 7 above. 
Lashley further teaches:
“wherein the another message is a subsequent message that identifies a second chunk of records and asks whether any records of the second chunk of records are delete-able” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more  records (second chunk of records) to update and then send a message (subsequent message) to the primary system specifying which records to modify)).

As per claim 9:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall further teaches:
“wherein at least one of the records that the response did not indicate was delete-able had associated meta-data in the primary database that indicated that the at least one of the records was deleted or delete-able when the response was generated” (Paragraph [0052] (the logging redo record  is received by the active standby database server and a determination process  determines whether the redo record is a logging redo or a nologging redo where logging redo  is a logging redo operation, logging redo including a copy of data block  containing at least the changed data is saved to the redo log database and the copy of data block contained within the redo log is applied to the active standby database))
 “and wherein, the associated meta-data was not present in a main memory of a computer that executed a software thread that determined which ones of the records of the chunk were to be identified in the response as being delete-able” (Paragraph [0042] (each data block may comprise metadata that associates the data block to a corresponding nologging redo record  so that a standby recovery process may confirm that a respective data block  received in memory  is associated with a corresponding nologging redo record)).

As per claim 10:
Neall and Lashley teach the apparatus as specified in the parent claim 9 above. 
Neall further teaches:
“wherein the system memory keeps pages of meta-data for records in the primary database that indicate for each of the records whether the record is at least one of: deleted; delete-able, and wherein, at any time, only a subset of the records within the primary database are able to have their meta-data on a page in the system memory” (Paragraph [0042] and Paragraph [0044] (each data block may comprise metadata that associates the data block  to a corresponding nologging redo record, where the data block is received in memory and when the data load operations are not being logged (e.g., nologging/placeholder redo record) at the primary database, the nologging/placeholder redo record is processed differently)).

As per claim 12:
Neall teaches:
“A computer-implemented method comprising” (Paragraph [0008] (a computer implemented method for automatic maintenance of standby databases includes))
“identifying a chunk of records in a secondary storage system” (Paragraph [0040] (data block(s) are also referenced and/or otherwise identified/identifiable in the nologging redo records which were sent to the standby database (secondary database) server))
 “receiving a response to the message from the primary storage system, the response indicating which records of the chunk records are delete-able” (Paragraph [0030] (received at the active standby database server, any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“deleting each record of the chunk of records from the secondary storage system that the message indicated was delete-able” (Paragraph [0049] and Paragraph [0050] (a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Neall does not EXPLICITLY disclose: sending a message to a primary storage system that identifies the chunk of records and asks whether any records of the chunk records are delete-able. 
However, Lashley teaches:
“sending a message to a primary storage system that identifies the chunk of records and asks whether any records of the chunk records are delete-able” (Paragraph [0032] (the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall and Lashley for “sending a message to a primary storage system that identifies the chunk of records and asks whether any records of the chunk records are delete-able” as it provides a redirected update mechanism for a secondary database system used to provide redundancy for a primary database system (Lashley, Paragraph [0018]).  
Therefore, it would have been obvious to combine Neall and Lashley.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 2 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 3 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 4 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 5 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 6 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 7 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 8 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 9 above.

As per claim 21, the claim is rejected based upon the same rationale given for the parent claim 20 and the claim 10 above

As per claim 23:
Neall teaches:
“A tangible, non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processing device, cause the processing device to” (Paragraph [0091] (performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory where such instructions may be read into system memory  from another computer readable/usable medium, such as static storage device or disk drive))
“identify a chunk of records in a secondary database” (Paragraph [0040] (data block(s) are also referenced and/or otherwise identified/identifiable in the nologging redo records which were sent to the standby database (secondary database) server))
 “receive a response to the message from the primary database, the response indicating which records of the chunk records are delete-able” (Paragraph [0030] (received at the active standby database server, any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“delete each record of the chunk of records from the secondary database that the message indicated was delete-able” (Paragraph [0049] and Paragraph [0050] (a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Neall does not EXPLICITLY disclose: send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able. 
However, Lashley teaches:
“send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able” (Paragraph [0032] (the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall and Lashley for “send a message to a primary database that identifies the chunk of records and asks whether any records of the chunk records are delete-able” as it provides a redirected update mechanism for a secondary database system used to provide redundancy for a primary database system (Lashley, Paragraph [0018]).  
Therefore, it would have been obvious to combine Neall and Lashley.

As per claim 24, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 2 above.

As per claim 25, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 3 above.

As per claim 26, the claim is rejected based upon the same rationale given for the parent claim 25 and the claim 4 above.

As per claim 27, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 5 above.

As per claim 28, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 6 above.

As per claim 29, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 7 above.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neall et al (US PGPUB 20190095297) in view of Lashley et al (US PGPUB 20090019094) and in further view of Khandelwal Sunil (US PGPUB 20180210959).

As per claim 11:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall and Lashley do not EXPLICITLY discloses: wherein the software thread invokes a bloom filter to determine which ones of the records in the primary database have meta-data in the system memory that indicates whether the record is at least one of: deleted, delete-able; and wherein, if the bloom filter indicates that the record does not have meta-data in system memory that indicates whether the record is at least one of: deleted, delete-able, the software thread determines that for purposes of generating the response the record is not to be regarded as any of: deleted, delete-able.
However, Khandelwal further teaches:
“wherein the software thread invokes a bloom filter to determine which ones of the records in the primary database have meta-data in the system memory that indicates whether the record is at least one of: deleted, delete-able” (Paragraph [0015] (the interface software includes one or more function calls configured to receive user commands, user requests, or other communications and provides one or more filters such as bloom filters, for determining presence or absence (deletion or deleteable) of keys or other data elements with respect to database))
“and wherein, if the bloom filter indicates that the record does not have meta-data in system memory that indicates whether the record is at least one of: deleted, delete-able, the software thread determines that for purposes of generating the response the record is not to be regarded as any of: deleted, delete-able” (Paragraph [0020] and Paragraph [0021] (the bloom filter can quickly confirm absence of keys in database, but can only determine potential presence of the keys in database and once a presence status indicating absence of the keys, or other presence status, is determined, then interface indicates) the presence status responsive to the lookup requests and transferred for delivery to the originally requesting entity or other destinations)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall, Lashley and Khandelwal for “wherein the software thread invokes a bloom filter to determine which ones of the records in the primary database have meta-data in the system memory that indicates whether the record is at least one of: deleted, delete-able; and wherein, if the bloom filter indicates that the record does not have meta-data in system memory that indicates whether the record is at least one of: deleted, delete-able, the software thread determines that for purposes of generating the response the record is not to be regarded as any of: deleted, delete-able” as database lookup operations can be optimized without performing disk-based operations, by the use of Bloom filters where a Bloom filter  is a specialized data structure that indicates absence or potential presence of data items (such as data keys) in a data store or database (Khandelwal, Paragraph [0011]).  
Therefore, it would have been obvious to combine Neall, Lashley and Khandelwal.

As per claim 22, the claim is rejected based upon the same rationale given for the parent claim 20 and the claim 11 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varley et al, (US PGPUB 20160306837), A multi-master replication system is disclosed. The multi-master replication system allows a large set of peer instances to collaboratively replicate data to each other.
Yianilos et al, (US PGPUB 20020029214), A database system that can synchronize all or a part of its contents over a limited bandwidth link is described. The lowest layer of the system, the bedrock layer, implements a transactional block store. On top of this is a B+-tree that can efficiently compute a digest (hash) of the records within any range of key values in O(log n) time. The top level is a communication protocol that directs the synchronization process such that minimization of bits communicated.
Potter et al, (US PGPUB 20130339303), Systems and methods are provided for backing up out-of-band storage. A protection policy is activated for out-of-band storage at a remote host, wherein the out-of-band storage is not physically accessible by the computing device, such that the out-of-band storage is not in communication with the remote host through the computing device. A backup request is transmitted to the remote host comprising data indicative of a volume on the out-of-band storage to back up according to the protection policy. A response to the backup request is received comprising staging disk requirements for the volume, the staging disk requirements comprising a required size for a staging disk to back up the volume. A staging disk is determined based on the response. 
Huang et al, (US PGPUB 20070226272), A method and system for synchronizing a main database of a server and a local database of a handheld device. A user can use an application residing in the handheld device to make transactions in the local database. During a synchronization operation, the handheld device and server are coupled. The system then determines whether the application should be updated and, if so, causes the server to provide an update. The system also causes the handheld device to provide to the server information related to the transactions made by the user to the local database. 
Micucci et al, (US Patent 10051055), Methods and systems are provided for synchronizing and sharing a file. A set of access privileges is configured within a cloud collaboration site to define a sharing configuration to allow sharing of the file between a group of computing devices comprising a first computing device and one or more second computing devices. A sync client automatically creates a sync folder on the first computing device that is used for storing files added to the sync folder. When a file is updated at the first computing device and added to the sync folder, the updated file is automatically synchronized at the cloud collaboration site so that the updates are accessible by the one or more second computing devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163